Decree of the Surrogate’s Court of Queens county adjudging that letters of administration of the goods, chattels and credits of Charles Limberg, deceased, be awarded to Lucille Limberg, his grandchild, here respondent, that the objections of William C. Limberg, his son, here appellant, be overruled, and that the latter’s application for letters of administration be denied, unanimously affirmed, with costs to the respondent, payable out of the estate. No opinion. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ,